           Case 1:19-cv-01068-JRN Document 27-2 Filed 08/22/20 Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS

ROBERT BRAMLETT, MELANY                             )
BRAMLETT, SHERRI ENSOR, AND                         )
MARSHA MAXWELL,                                     )   Case No.: 1:19-cv-1068-JRN
                                                    )
                   Plaintiffs,                      )
                                                    )
         v.                                         )
                                                    )
HOURGLASS MANAGEMENT                                )
CORPORATION AND INNOVATIVE                          )
FUNDING SERVICES CORPORATION,                       )
                                                    )
                   Defendants.
                                                    )

                           NOTICE OF VIDEO DEPOSITION OF XXXXX


         PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 30, on DAY,

DATE, at TIME, Defendants Hourglass Management Corporation and Innovative Funding

Services Corporation, by and through its undersigned attorneys, will take the video deposition of

DEPONENT. In accordance with the Center for Disease Control and Prevention guidelines for

mitigating the spread of COVID-19 1, the deposition will be held remotely using a secure

platform from the Court Reporting Service. The Deponent, Attorneys, Court Reporter, and

Witnesses will all be attending the deposition virtually using their own hardware at their own

expense. The deposition will be recorded and taken by stenographic means before an officer

authorized to administer oaths.

         The parties further agree to the following guidelines

         1.        There will be no video or audio recording of any portion of the deposition with

the exception of the Court Reporting Service hired by the law firm taking the deposition.


1
    See https://www.cdc.gov/coronavirus/2019-ncov/index.html.



                                                                                             Exhibit 2
4818-1553-0427.1
           Case 1:19-cv-01068-JRN Document 27-2 Filed 08/22/20 Page 2 of 4




         2.        The parties agree that the administration of any oaths via the virtual deposition

shall have the same meaning as if taken in person before the Court Reporter.

         3.        The parties further agree that there shall be no other means of communication

with the deponent during the deposition other than the official platform provided by the Court

Reporting Service. This limitation applies only to the recorded portions of the deposition and

does not apply to breaks taken by either party or their counsel during the deposition.

         4.        The parties agree that there will be no individuals present at the deposition, either

remotely or in the same room as the deponent, except for the parties’ counsel and necessary staff,

the Court Reporting Services, and the other parties. 2

         5.        The deponent agrees that if he/she consults any document, communication,

individual, or other source, including electronically stored information, in responding to any

question asked during the deposition that the deponent will during the deposition, promptly

provide the identity of the document, communication, individual, or other source consulted.

         Respectfully submitted this _____ day of ___________________________, 2020.

                                          LEWIS BRISBOIS BISGAARD & SMITH LLP


                                          By:      /s/ Kayla Dawn Dreyer
                                                Jon Jay Olafson (TBN 24032797)
                                                (Colorado # 43504)
                                                Kayla Dawn Dreyer (TBN 24069633)
                                                (Colorado # 49417)
                                                Lewis Brisbois Bisgaard & Smith LLP
                                                1700 Lincoln Street, Suite 4000
                                                Denver, Colorado 80203
                                                Phone: (303) 861-7760
                                                Fax: (303) 861-7767


2
  At the beginning of the deposition and the commencement of each break, the deponent agrees
to visually scan the room in which he/she is sitting for their deposition using the video camera on
his/her personal electronic device.



                                                                                                Exhibit 2
4818-1553-0427.1                                      2
           Case 1:19-cv-01068-JRN Document 27-2 Filed 08/22/20 Page 3 of 4




                                    Jon.Olafson@lewisbrisbois.com
                                    Kayla.dreyer@lewisbrisbois.com

                                    Brent Sedge (TBN 24082120)
                                    Lewis Brisbois Bisgaard & Smith LLP
                                    2100 Ross Avenue, Suite 200
                                    Dallas, Texas 75201
                                    Brent.sedge@lewisbrisbois.com

                                    Attorneys for Defendants Hourglass Management
                                    Corporation and Innovative Funding Services
                                    Corporation




                                                                               Exhibit 2
4818-1553-0427.1                          3
           Case 1:19-cv-01068-JRN Document 27-2 Filed 08/22/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing ________________ was
filed and served electronically, this ____ day of ________________, 2020, as follows:

         Matt Bachop (TBN 24055127)
         Deats Durst & Owen, PLLC
         707 West 34th Street, Ste. #3
         Austin, Texas 78705
         mbachop@ddollaw.com
         Attorney for Plaintiffs

                                            /s/ Kayla Dawn Dreyer                  __________
                                            Kayla Dawn Dreyer
                                            A duly signed original is on file at the Law Offices
                                            of LEWIS BRISBOIS




                                                                                       Exhibit 2
4818-1553-0427.1                               4
